         Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 1 of 27




                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF KANSAS

HORACE COOK,                         )
                                     )
               Petitioner,           )
                                     )
v.                                   )                 Civil No. _:20-cv-_3115-JWL
                                                                           _ __
                                     )
CLAUDE MAYE, Warden, USP Leavenworth,)
                                     )
               Respondent.           )

               MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
                FOR WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241

        COMES Petitioner, HORACE COOK ("Cook"), appearing pro se, and in support of this

memorandum would show as follows:

                              I. STATEMENT OF JURISDICTION

        Jurisdiction is vested in this Court pursuant to 28 U.S.C. § 2241, which confers jurisdiction

on district courts to issue writs of habeas corpus in response to a petition from a state or federal

prisoner who "is in custody in violation of the Constitution or laws or treaties of the United States."

28 U.S.C. 2241(a) and (c)(3). A petition for habeas corpus under 28 U.S.C. § 2241 must be filed in

the district of confinement. A federal prisoner may also challenge the legality of his detention under

§ 2241 ifhe falls within the "savings clause" of§ 2255(e). See Stanko v. Davis, 617 F .3d 1262 (10th

Cir. 2010).

                     II. STATEMENT OF THE GROUND FOR REVIEW

        Savings Clause Jurisdiction Exists For Prisoners Whose Sentences Were Enhanced By The

Mandatory Career Offender Guideline When A Subsequent, Retroactive Change In Statutory

Interpretation By The Supreme Court Reveals That The Enhancement Was Unlawful.
          Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 2 of 27




                                    III. STATEMENT OF THE CASE

         A.       Procedural Background

         On September 27, 2012, a grand jury sitting in the United States District Court for the

Southern District of Florida, Miami Division, returned a four (4) count Indictment charging Cook.

See Doc. 1. 1 Counts 1-4 charged Cook with Hobbs Act Robbery, in violation of 18 U.S.C. §

1951(a). Id. The Indictment also contained Forfeiture Allegations, pursuant to 18 U.S.C. §

981(a)(l)(C), 28 U.S.C. § 2461(c), and 21 U.S.C. § 853. Id.

         On December 20, 2012, a Change of Plea Hearing was held and Cook entered a plea of guilty

as to Count 4 of the Indictment, pursuant to a written Plea Agreement. See Docs. 19, 20.

         On February 26, 2013, Cook was sentenced to a term of 151 months' imprisonment, 3 years

of Supervised Release, $7 59. 00 Restitution, and a Mandatory Special Assessment Fee of $100. See

Docs. 32, 33.

         On March 4, 2014, Cook filed a Motion under 28 U.S.C. § 2255 to Vacate, Set Aside or

Correct Sentence by a Person in Federal Custody("§ 2255 Motion"). See Doc. 38; CvDoc. 1.

         On April 30, 2015, the Court issued an Order denying Cook's"§ 2255 Motion. See CvDoc.

30.




         "Doc." refers to the Docket Report in the United States District Court for the Southern District of Florida,
Miami Division in Criminal No. 1:12-cr-20716-FAM-l, which is immediately followed by the Docket Entry Number.
"CvDoc." refers to the Docket Report in the United States District Court for the Southern District of Florida, Miami
Division in Civil No. 1: 14-cv-20827-FAM, which is immediately followed by the Docket Entry Number. "PSR" refers
to the Presentence Report in this case, which is immediately followed by the paragraph ("f') number.

                                                         2
Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 3 of 27




B.      Statement of the Facts

        1.     Offense Conduct

The following narration of offense conduct was derived from the PSR:

On August 14, 2012, the defendant, Horace Cook, entered the Laundromat located
at 10396 N.W. 7th Avenue, Miami, and approached the front counter where two
employees were s~ding. As the defendant approached, both employees observed
the defendant concealing his hands under his shorts. The defendant demanded that
Employee # 1 open the register and give him money as he made gestures with his
concealed hand. Based on the defendant's gestures, both employees thought the
defendant had a gun. Employee #2 eventually opened the register and gave the
defendant all of the money. The defendant exited the Laundromat with $200 in cash.

On August 15, 2012, the defendant entered the same Laundromat (at the "10396"
address), and approached the same two employees in the same manner. Employee# 1
recognized the defendant from the previous day and alerted Employee #2. The
defendant demanded the money from the cash register, again with his hand concealed
in his pants and making threatening gestures while implying he had a firearm. The
defendant said, "Hurry up before I kill you!" The defendant exited the business with
$200 in cash.

On August 16, 2012, the defendant returned to the same Laundromat (at the "103 96"
address). On this date, there was a different employee working at the business. The
defendant approached the employee with his hand concealed in the same manner and
demanded money from the cash register. The employee opened the register and gave
the defendant the money from the cash register. The defendant fled from the business
with $160 in cash.

On August 17, 2012, the defendant entered the Forever Young Clothing Boutique
(FYCB), located at 10645 N.W. 7th Avenue, Miami. The victim advised the
defendant was carrying a weapon, but was unable to positively identify the weapon
as it was concealed under his shirt. Upon entering the business, the defendant
immediately proceeded to the employee behind the register and said, "Give me
everything in the register." As the employee attempted to comply with the
defendant's demands, the defendant reached under the counter (with his free hand)
and removed the employee's designer purse. The victim stated the purse was valued
at approximately $3,000 and it contained $759 in cash. The defendant fled from the
business. The victim's purse was subsequently recovered; however, the victim
sustained a loss of $759. The government's investigation revealed FYCB did not
sustain any loss.



                                         3
        Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 4 of 27




        As the defendant fled from the FYCB to a vehicle, he encountered another victim,
        a woman who was walking to her vehicle in the parking lot of the strip mall. The
        defendant grabbed the woman's arm and attempted to steal her purse. The woman
        struggled; however, the defendant successfully took the purse, entered a vehicle and
        fled.

       Through further investigation, law enforcement officers identified the defendant as
       a possible suspect in the robberies. During separate interviews, all of the victims
       positively identified the defendant as the assailant from each of the robberies.
       The defendant was arrested on October 29, 2012. According to the government, the
       defendant did not make any post-arrest statements.

See PSR ,r,r 5-11.

               2.      Plea Proceeding

       December 20, 2012, a Change of Plea Hearing was held before Chief Judge Federico A.

Moreno. See Doc. 19. Cook pled guilty as to Count 4 of the Indictment, pursuant to a written Plea

Agreement. See Doc. 20. In exchange for Cook's guilty plea, the government agreed to: (1) dismiss

Counts 1 through 3 of the Indictment, after sentencing; and (2) recommend a three-level reduction

for acceptance of responsibility. Id. The case was referred to the Probation Office for the preparation

of the PSR.

               3.      Presentence Report Calculations and Recommendations

       On February 26, 2013, the Probation Office prepared Cook's PSR. The November 1, 2012

Guidelines Manual was used in this case. According to the PSR, Cook's Base Offense Level was 20

for an offense involving robbery, pursuant to USSG § 2B3.l(a). See PSR ,r 15. Two (2) levels were

added because a threat of death was made, pursuant to USSG § 2B3.l(b)(2)(F). See PSR ,r 16.

However, Cook was classified as a career offender within the meaning of§ 4B 1.1 of the guidelines.

Therefore, Cook's offense level was increased to 32. Cook received a three (3) level reduction for

acceptance ofresponsibility, pursuant to USSG §§ 3El.l(a) and (b). See PSR ,r,r 22-23. The PSR


                                                  4
        Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 5 of 27




calculated Cook's Total Offense Level to be level 29. See PSR, 24. Cook's criminal history points

totalled to 8, establishing a Criminal History Category of IV. As a career offender, however, his

Criminal History Category is VI, pursuant to USSG § 4Bl.l(b). See PSR, 38. Based upon a Total

Offense Level of 29, in Criminal History Category VI, the advisory guideline range ofimprisonment

was 151 to 188 months. See PSR , 84.

                4.      Sentencing Proceeding

        On February 26, 2013, a Sentencing Hearing was held before Chief Judge Federico A.

Moreno. See Doc. 32. Cook through his counsel raised objection to the PSR, to wit: Cook's career

offender classification. See Doc. 26. At sentencing, the Court overruled Cook's PSR objection and

sentenced him to a term of 151 months, followed by a 3-year term of supervised release. He was also

ordered to pay restitution in the amount of $7 59. 00, and a$ 100 Mandatory Special Assessment Fee.

See Doc. 33. No direct appeal was filed in this case.

                5.     Postconviction Proceeding

        On March 4, 2014, Cook filed a§ 2255 Motion, asserting that Cook asserts that he is entitled

to relief based on three grounds, specifically that: (1) his lawyer was ineffective because she wrongly

informed him that his State court charges for strong-armed robbery had been dismissed; (2) the

Magistrate Judge mistakenly also informed him that the State court strong-armed robbery charges

were dismissed; and (3) his federal conviction is somehow invalid under double jeopardy grounds

because he was convicted of the same offense in State court. See CvDoc. 1 at 4-5, 7. On July 24,

2014, the government filed a Response to the Court's Show Cause Order [CvDoc. 19], opining that

for a variety ofreasons, all of Cook's claims fail. See CvDoc. 23. On April 1, 2015, the Magistrate

Judge P.A. White, issued a Report and Recommendation ("R&R"), recommending that Cook's§


                                                  5
        Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 6 of 27




2255 Motion be denied; and that a certificate of appealability be denied as well. See CvDoc. 31. On

May 30, 2015, the Court adopted the Magistrate Judge's R&R and denying Cook's§ 2255 Motion.

See Docs. 37, 38.

                IV. WRITS OF HABEAS CORPUS UNDER 28 U.S.C. § 2241

       A federal prisoner may attack the validity ofhis conviction in a § 2241 petition ifhe can meet

the requirements of§ 2255(e)'s savings clause. See Hale v. Fox, 829 F.3d 1162 (10 th Cir. 2016);

McQuiggin v. Perkins, 133 S. Ct. 1924 (2013). This Court has jurisdiction to hear a habeas corpus

petition under 28 U.S.C. § 2241 because it is the closest U. S. District Court to where Cook is

incarcerated.

       See In re Dorsainvil, 119 F.3d 245,251 (3d Cir. 1997). In Dorsainvil, the Court held that a

§ 2241 petition could be used by a federal inmate whose underlying conduct is no longer considered

criminal as a result of intervening statutory interpretation by the United States Supreme Court. See

Dorsainvil, 119 F.3d at 251. See also, Bruce v. Warden Lewisburg USP, 868 F.3d 170 (3rd Cir.

201 7) (explaining that Dorsainvil permits access to § 2241 by a federal inmate who presents an

actual innocence theory based on a "a change in statutory caselaw that applies retroactively in cases

on collateral review," so long as that inmate "had no earlier opportunity to test the legality of his

detention since the intervening Supreme Court decision issued").

       A petitioner may test the legality of his detention under § 2241 through the § 225 5(e) savings

clause where the target of the petition is a sentence enhancement, not a conviction, by showing that

he is "actually innocent." SeeSelsorv. Kaiser, 22F.3d 1035 (10 th Cir. 1994); UnitedStatesv. Shipp,

589 F.3d. 1084 (10 th Cir. 2009). Where a petitioner asserts factual innocence of his crime of

conviction due to a change of law, he may show that his remedy under§ 2255 is inadequate or


                                                 6
         Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 7 of 27




ineffective by satisfying four conditions: (1) "the existence of a new interpretation of statutory law,"

(2) "issued after the petitioner had a meaningful time to incorporate the new interpretation into his

direct appeals or subsequent motions," (3) that is retroactive, and (4) applies to the petition's merits

such that it is "more likely than not that no reasonable juror would have convicted" the petitioner.

Hill, 836 F.3d at 595.

                                          V. DISCUSSION

        As a preliminary matter, Cook respectfully requests that this Court be mindful that pro se

litigants are entitled to liberal construction of their pleadings. See US. v. Hernandez, 627 F.3d 1331

(10th Cir. 2010) ("Pro se pleadings are held to a less stringent standard than pleadings drafted by

attorneys and will, therefore, be liberally construed."); Estelle v. Gamble, 429 U.S. 97, 103 (1976);

Haines v Kerner, 404 U.S. 519,520 (1972) (same).

        Savings Clause Jurisdiction Exists For Prisoners Whose Sentences Were
        Enhanced By The Mandatory Career Offender Guideline When A Subsequent,
        Retroactive Change In Statutory Interpretation By The Supreme Court Reveals
        That The Enhancement Was Unlawful.

        The Supreme Court has "consider[ed] it uncontroversial ... that the privilege of habeas

corpus entitles the prisoner to a meaningful opportunity to demonstrate that he is being held pursuant

to 'the erroneous application or interpretation' of relevant law." Boumediene v. Bush, 553 U.S. 723,

779 (2008) (quotingJNSv. St. Cyr, 533 U.S. 289,302 (2001)). Accordingly, suspension of the writ

of habeas corpus is constitutionally prohibited. U.S. Const. art. I,§ 9, cl. 2. The initial codification

of post-conviction remedies in§ 2255 was intended not as a limitation on habeas review, but as a

means to improve its administration. See United States v. Hayman, 342 U.S. 205, 219 (1952)

("Nowhere in the history of Section 225 5 do we find any purpose to impinge upon prisoners' rights

of collateral attack upon their convictions."). The "savings clause" of§ 2255(e) protects against

                                                   7
        Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 8 of 27




unconstitutional suspension of the Great Writ by allowing federal prisoners to bring a petition for

habeas corpus relief under 28 U.S.C. § 2241 when the remedy by§ 2255 motion "is inadequate or

ineffective to test the legality of his detention."

        Precedent caselaw "establishes that new [Supreme Court] decisions interpreting federal

statutes that substantively define criminal offenses automatically apply retroactively." See Schriro

v. Summerlin, 542 U.S. 348, 351-2 (2004) (''New substantive rules generally apply retroactively.

This includes decisions that narrow the scope of a criminal statute by interpreting its terms .... ")

(citing Bousley v. United States, 523 U.S. 614, 620-21 (1998)). Such interpretative decisions

"decid[e] for the entire country how courts should have read the statute since it was enacted."

Kenemore, 690 F .3d at 641. They apply retroactively because they "necessarily carry a significant

risk that a defendant stands convicted of an act that the law does not make criminal .... " Schriro,

542 U.S. at 352 (quoting Bousley, 523 U.S. at 620) (quotation marks omitted).

                1.      Persuasive Sixth And Seventh Circuit Precedent Holds That Savings
                        Clause Jurisdiction Encompasses Innocence Of A Mandatory Career
                        Offender Enhancement That Has Been Rendered Invalid By
                        Intervening. Retroactive Supreme Court Precedent.

        Opinions from the Sixth and Seventh Circuits provide a persuasive analytical model for

permitting savings clause relief for a narrow category of fundamental career offender errors. In

Brown, the Seventh Circuit relied on the text of the "savings clause", which allows a § 2241 petition

where the § 2255 remedy is "inadequate or ineffective to test the legality of [the prisoner's]

detention," 28 U.S.C. § 2255(e) to hold that actual innocence can mean innocence of the sentence.

See Brown, 719 F .3d at 588. The Seventh Circuit noted that this provision "does not limit its scope

to testing the legality of the underlying criminal conviction." Id. The court found that the unlawful



                                                      8
        Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 9 of 27




application of a mandatory career offender enhancement constitutes a miscarriage of justice

remediable on collateral review:

        To classify an individual as belonging to a "subgroup of defendants, repeat violent
        offenders" is to "increase, dramatically, the point of departure of his sentence" and
        accordingly is "certainly as serious as the most grievous misinformation that has been
        the basis for granting habeas relief." Thus, the misapplication of the sentencing
        guidelines, at least where (as here) the defendant was sentenced in the pre-Booker
        era, represents a fundamental defect that constitutes a miscarriage ofjustice corrigible
        in a § 2241 proceeding.

Id. at 587-88 (quoting Narvaez v. United States, 674 F.3d 621, 629 (7 th Cir. 2011)).

        Likewise, in Hill, the Sixth Circuit found jurisdiction under § 2241 to consider retroactive

statutory error in imposing a mandatory career offender enhancement. The Sixth Circuit in Hill

rejected its prior unpublished decisions stating that a misapplied sentence enhancement does not

constitute actual innocence for purposes of§ 2241. Hill, 836 F.3d at 597. The court found more

persuasive the Seventh Circuit's reasoning in Brown and Judge Gregory's dissenting opinion in the

Fourth Circuit case of United States v. Surratt, 797 F .3d 240 (4th Cir. 2015) (Gregory, J ., dissenting),

reh'g en bane granted (Dec. 2, 2015), appeal dism'd as moot, 855 F.3d 218 (2017). The Court

explained that an enhancement under the mandatory career offender guideline is equally as egregious

as the imposition of a sentence above the statutory maximum:

        Serving a sentence imposed under mandatory guidelines (subsequently lowered by
        retroactive Supreme Court precedent) shares similarities with serving a sentence
        imposed above the statutory maximum. Both sentences are beyond what is called for
        by law ... and both raise a fundamental fairness issue .... [H]ad the career-offender
        enhancement been properly considered under now-applicable Supreme Court
        precedent, Hill would not have been treated as a career offender, and the sentencing
        court would have been required to impose a sentence within a lesser range.

Hill, 836 F.3d at 599. Accordingly, the Sixth Circuit authorized a "narrow subset" of § 2241

petitions on the same grounds described in Brown for:



                                                    9
        Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 10 of 27




        (1) prisoners who were sentenced under the mandatory guidelines regime ... , (2)
        who are foreclosed from filing a successive petition under§ 2255, and (3) when a
        subsequent, retroactive change in statutory interpretation by the Supreme Court
        reveals that a previous conviction is not a predicate offense for a career-offender
        enhancement.

Hill, 836 F.3d at 599-600.

                2.      Permitting Savings Clause Relief For Fundamental Career Offender
                        Errors Promotes A Cohesive Scheme Of Collateral Review For
                        Sentencing Innocence Claims.

        Following the well-reasoned holdings in Brown and Hill would be consistent with existing

precedent permitting collateral review of career offender error. By its text, § 2255(e) is applicable

to "a prisoner who is authorized to apply for relief by motion pursuant to this section[.]" This filter

restricts the availability of the savings clause to sentenced federal prisoners who raise a type of claim

that§ 2255(a) permits, including innocence of a mandatory career offender enhancement.

        Recognizing that under 28 U.S.C. § 2255, not all claims of sentencing error are cognizable,

the statute permits federal prisoners to challenge a sentence on the grounds that it was "imposed in

violation of the Constitution or laws of the United States, or that the court was without jurisdiction

to impose such sentence, or that the sentence was in excess of the maximum authorized by law, or

is otherwise subject to collateral attack[.]" 28 U.S.C. § 2255(a). However, a non-constitutional and

non-jurisdictional "error oflaw" provides a basis for collateral attack only when "the claimed error

constitute[s] 'a fundamental defect which inherently results in a complete miscarriage of justice."'

United States v. Addonizio, 442 U.S. 178, 185 (1979).

        It is well established that errors under the mandatory career offender guideline can meet the

miscarriage of justice standard. See Johnson v. United States, 544 U.S. 295, 303-04 (2005). In

Johnson, the Supreme Court stated that the erroneous imposition of a mandatory career offender


                                                   10
        Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 11 of 27




sentence is a miscarriage of justice for purposes of cognizability under § 2255 when one of the

necessary predicates is vacated in state court. See Johnson, 544 U.S. at 303-04; see also, United

Statesv. Tucker, 404 U.S. 443,447 (1972) (holding that reliance on constitutionally invalid predicate

convictions to enhance sentence within the statutory maximum violated due process). An error in

imposing a mandatory career offender sentence is also cognizable under § 225 5 when intervening

Supreme Court precedent establishes that the defendant's prior convictions no longer trigger career

offender treatment. See Narvaez, 674 F.3d at 623.

       By permitting career offender errors that meet the miscarriage ofjustice standard to be raised

under the savings clause through § 2241, the opinions in Brown and Hill promote a cohesive scheme

of collateral review for sentencing errors and avoid unconstitutional suspension of the writ. A

contrary conclusion would serve no purpose other than to insulate fundamentally unjust sentences

from review based solely on the fact that the Supreme Court decision clarifying the correct

application of the law was issued after the defendant's first § 225 5 motion became final. The "lone

peril" in recognizing an avenue for relief is "the possibility that we might permit the government to

deny someone his liberty longer than the law permits only because we refuse to correct an obvious

judicial error." Hicks v. United States, 137 S. Ct. 2000, 2001 (2017).

       Further, there is no reason to treat a mandatory Guidelines sentencing enhancement any

differently than a mandatory statutory sentencing enhancement because they have equal impact on

the lawfulness of the detention. The law in effect when Cook was sentenced made the Guidelines

"mandatory and impose[d] binding requirements on all sentencingjudges." Booker, 543 U.S. at 259.

By virtue of 18 U.S.C. § 3553(b), a mandatory directive requiring that "the court 'shall impose a

sentence of the kind, and within the range' established by the Guidelines, subject to departures in


                                                 11
          Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 12 of 27




specific, limited circumstances," the Guidelines had "the force and effect oflaws." Id. at 234 ( citing

Mistretta v. United States, 488 U.S. 361,391 (1989), and Stinson v. United States, 508 U.S. 36, 42

(1993)).

          A sentencing judge's authority to depart from the Guidelines range does not distinguish

mandatory guideline provisions from statutory sentencing provisions, which are also subject to

specified exceptions. See, e.g., 18 U.S.C. § 3553(e), (f). Before Booker, guideline departures were

limited and had to be determined by considering "only the sentencing guidelines, policy statements,

and official commentary of the Sentencing Commission." 18 U.S.C. § 3553(b). Those policy

statements and commentary, which prohibited and restricted departures, were themselves "binding."

Stinson, 508 U.S. at 42-43. Courts were not permitted "to decide for themselves, by reference to the

... goals of' § 3553(a)(2), "whether a given factor ever [could] be an appropriate sentencing

consideration," Koon v. United States, 518 U.S. 81, 108 (1996), or to "substitute their policy

judgments for those of Congress and the Sentencing Commission," USSG § 5K.2.0 cmt. As the

Supreme Court stated, "[i]nmost cases, as amatteroflaw, ... no departure [was] legally permissible

[and] the judge [was] bound to impose a sentence within the Guidelines range." Booker, 543 U.S.

at 234.

          Other circuits as well as the Third Circuit recognized that the mandatory Guidelines, no less

than statutes, set the minimum and maximum terms authorized. "[T]here is no doubt" that the

mandatory guidelines were "law" and that an erroneous career offender designation "results in a

sentence substantively not authorized by law." United States v. Doe, 810 F.3d 132, 160 (3d Cir.

2015); see also, In re Hubbard, 825 F.3d 225, 234-35 (4th Cir. 2016) (rejecting government's

argument that mandatory guidelines "do not change the range of legally permissible outcomes").


                                                   12
        Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 13 of 27




"Before Booker, the guidelines were the practical equivalent of a statute. Departures were permitted

on specified grounds, but in that respect the guidelines were no different from statutes, which often

specify exceptions." Hawkins v. United States, 706 F.3d 820, 822 (7 th Cir. 2013). A "sentence

imposed under mandatory guidelines (subsequently lowered by retroactive Supreme Court

precedent)" and a "sentence imposed above the statutory maximum" are both "beyond what is called

for by law." Hill, 836 F .3d at 599. Because the mandatory Guidelines had "legal force," an erroneous

career offender designation under the mandatory guidelines produced a sentence greater than the

"maximum authorized by law." United States v. Foote, 784 F.3d 931, 942 (4th Cir. 2015). "[T]here

is no doubt" that the mandatory guidelines were "law" and that an erroneous career offender

designation "results in a sentence substantively not authorized by law."

       The fundamental purpose of habeas relief, and the escape hatch in particular, is to allow for

review of claims that the defendant is subject to illegal detention. See 28 U.S.C. § 2255(a), (e).

Errors in determining the binding statutory sentencing range and errors in determining the binding

Guidelines sentencing range both have an equivalent impact on the legality of the petitioner's

detention. After all, the Booker remedial opinion was effectuated by the invalidation of the statutes

that made the Guidelines mandatory.

               3.      Intervening Supreme Court Precedent Establishes That Cook's Prior
                       Convictions For Robbery. Is Not A Crime of Violence And Does Not
                       Qualify Him As A Career Offender.

       To qualify as a career offender under USSG § 4Bl.l, a defendant must be convicted of"a

felony that is either a crime of violence or a controlled substance offense" and have "at least two

prior felony convictions of either a crime of violence or a controlled substance offense." The

Guidelines define "crime of violence" as "any offense under federal or state law, punishable by

imprisonment for a term exceeding one year, that ... has as an element the use, attempted use, or

                                                 13
        Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 14 of 27




threatened use of physical force against the person of another." Guidelines Manual§ 4Bl.2(a)(l).2

It bears discussing the meaning of"use" and "physical force." United States v. Chapman, 866 F.3d

129 (3 rd Cir. 2017).

        The word "use" means "the intentional employment of ... force, generally to obtain some

end." Tran v. Gonzales, 414 F.3d 464,470 (3d Cir. 2005). "[T]he word 'use' conveys the idea that

the thing used ... has been made the user's instrument. United States v. Castleman, 134 S.Ct. 1405,

1415 (2014).

        Turning to "physical force," the Supreme Court has defined this phrase to mean "violent

force," in other words, "force capable of causing physical pain or injury to another person." Johnson

v. United States, 559 U.S. 133, 140 (2010).

        To determine whether a conviction qualifies as a crime ofviolence, courts use the categorical

approach, which calls for a comparison of "the elements of the statute forming the basis of the

defendant's conviction" with the definition of crime of violence. See Descamps v. United States, 13 3

S.Ct. 2276 2281(2013). See also, Mathis v. United States, 136 S. Ct. 2243 (2016). Under this

approach, courts "'look only to the statutory definitions '-i.e. , the elements---of a defendant's prior

offense[], and not 'to the particular facts underlying th[e] conviction[]."' Id. at 2283 (quoting

Taylor v. United States, 495 U.S. 575, 600 (1990)).

        In the context of determining whether a conviction is a crime of violence, as defined by §

4Bl.2(a)(l), the question asked is whether "the use or threat of physical force [against the person of

another]" is an element of the offense. See UnitedStatesv. Brown, 765 F.3d 185, 188 (3d Cir. 2014).

If the statute has this element, or "defines the crime more narrowly," then the conviction can serve

as a predicate offense. See Descamps, 133 S.Ct. at 2283. But if the "statute sweeps more broadly


                                                  14
        Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 15 of 27




than the [Guidelines-defined crime of violence], a conviction under [that statute] is not a career

offender predicate even if the defendant actually committed the offense in a way that involved the

use (or threatened use) of physical force against another." Brown, 765 F.3d at 189.

        Because the categorical approach is concerned only with what conduct the conviction

necessarily involves, the court "must presume that the conviction rested upon nothing more than the

least of the acts criminalized, and then determine whether even those acts are encompassed by the

generic federal offense." Moncrieffe v. Holder, 569 U.S. 184, 190-91 (2013).

        Critically, the Supreme Court's opinions in Descamps and Mathis, issued after Cook was

sentenced, limited the modified categorical approach to "divisible" statutes [Descamps, 570 U.S. at

263-64] and defined a divisible statute as one that lists alternative offense "elements" defining

distinct crimes. See Mathis, 136 S. Ct. at 2249. A statute that defines a single crime but "spells out

various factual ways," or "means," "of committing some component of the offense" is not divisible.

Mathis, 136 S. Ct. at 2249. The test for distinguishing between a divisible and an indivisible statute

is whether the jury must agree on the particular alternative by which the defendant committed the

crime. Id. at 2256. If so, the statute is divisible. If not-if the jury can convict even if it disagrees as

to how the defendant committed the crime-then the statute is indivisible.

        The Court in Mathis explained that elements, not means, govern the categorical and modified

categorical analysis for three reasons: (1) the statute requires a prior "conviction" for a certain type

of crime, not the "commission" of that offense; (2) to avoid "serious Sixth Amendment concerns,"

judges must be prohibited from exploring ''the manner in which the defendant committed [the]

offense," rather than simply "identifying the crime of conviction"; and (3) relying on facts that were

not essential to the conviction is unfair to defendants who "have no incentive to contest what does


                                                    15
       Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 16 of 27




not matter under the law." Id. at 2252-53. A focus on "elements alone" ensures that the subsequent

federal sentence is based on what a jury necessarily found or the defendant necessarily admitted. Id.

at 2255. Because of the limited nature of the inquiry, if an overbroad statute is indivisible, the

analysis ends, because "no conviction under that law could count as an [career offender] predicate."

Mathis, 136 S. Ct. at 2249. The commentary to USSG § 4Bl .2 expressly adopts the same categorical

approach later analyzed in Mathis.

       In this case, the District Court erred in determining that Cook was a career offender within

the meaning ofUSSG § 4Bl.l(a), which provides:

       A defendant is a career offender if (1) the defendant was at least eighteen years old
       at the time the defendant committed the instant offense of conviction; (2) the instant
       offense of conviction is a felony that is either a crime of violence or a controlled
       substance offense; and (3) the defendant has at least two prior felony convictions of
       either a crime of violence or a controlled substance offense.

       Cook was over 18 years of age when he committed this offense, and it was a "controlled

substance" offense within the meaning ofUSSG § 4Bl.l(a). His sentence was therefore subject to

being enhanced under the "Career Offender" Guidelines provision, § 4B 1.1, if he had "at least two

prior felony convictions of either a controlled substance offense or a crime of violence." The PSR

construed USSG § 4B 1.2, which defines a "controlled substance offense" and a "crime of violence."

       In this case, Cook was classified as a career offender because before he was convicted in

federal court of the present offense, Cook allegedly had at least two prior felony convictions of a

"crime of violence," enumerated as follows:

       (1)     June 21, 1994: Robbery No Gun/Deadly Weapon, Camdon Police
               Department, Camdom, ND, Docket No. 94CF4876. Cook was sentenced to
               15 years imprisonment; and

       (2)     March 14, 2007: Robbery by Sudden Snatch, No Weapon, Duval County
               Sheriff's Office, Jacksonville, FL, Docket No. 07CF4987. Cook was
               sentenced to 5 years, 1 day custody.

                                                 16
        Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 17 of 27




        Crime of Violence

        The Definitions of Terms Used in Section 4B1.1. The term "crime of violence" means any

offense under federal or state law, punishable by imprisonment for a term exceeding one year, that-

        ( 1)    has as an element the use, attempted use, or threatened use of physical force
                against the person of another, or

        (2)     is murder, voluntary manslaughter, kidnapping, aggravated assault, a forcible
                sex offense, robbery, arson, extortion, or the use or unlawful possession of a
                firearm described in 26 U.S.C. § 5845(a) or explosive material as defined in
                18 U.S.C. § 841(c).

USSG § 4Bl.2.

        In this case, Cook contends that his prior Robbery convictions do not qualify as predicate

offenses under the career offender guideline for the following reasons:

        North Carolina Robbery

        In United States v. Gardner, 823 F.3d 793, 804 (4th Cir. 2016), the Fourth Circuit held that

North Carolina common-law robbery is not a violent felony under the force clause of the ACCA.

North Carolina common law robbery does not categorically match the crime of extortion listed in

the enumerated language of 18 U.S.C. § 924(e)(2)(B)(ii). Because the Fourth Circuit concludes that

North Carolina common law robbery committed by means of "violence" does not require the use,

attempted use, or threatened use of "physical force," within the meaning of the ACCA, the Court

need not consider whether robbery committed by means of "fear" otherwise would require the use,

attempted use, or threatened use of "physical force." Therefore, Gardner's sentence was vacated and

remanded for resentencing.

        To determine if a prior conviction constitutes a crime of violence, courts use a "categorical

approach, looking only to the statutory definitions ofthe prior offenses, and not to the particular facts


                                                   17
        Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 18 of 27




underlying those convictions." United States v. Brandon, 247 F.3d 186, 188 (4 th Cir. 2001) (quoting

Taylor v. United States, 495 U.S. 575, 600 (1990)). In a "narrow range of cases," however, a "state

statute can be violated in several ways," some of which would fall within the definition of a "crime

of violence," and some of which would not. Id When a prior conviction is for violating such a

"divisible statute"-one that sets out one or more of the elements in the altemative--courts use a

"modified categorical approach." Descamps v. United States, 133 S. Ct. 2276, 2279 (2013); United

States v. Alston, 611 F.3d 219,224 (4 th Cir. 2010). In using this approach, courts may only rely on

documents with "the conclusive significance of a prior judicial record," such as charging papers,

written plea agreements, and jury instructions. See Shepard v. United States, 544 U.S. 13, 20 (2005).

       North Carolina General Statutes Section 14-87 provides that:

       Any person or persons who, having in possession or with the use or threatened use
       of any firearms or other dangerous weapon, implement or means, whereby the life of
       a person is endangered or threatened, unlawfully takes or attempts to take personal
       property from another or from any place of business, residence or banking institution
       or any other place where there is a person or persons in attendance, at any time, either
       day or night, or who aids or abets any such person or persons in the commission of
       such crime, shall be guilty of a Class D felony.

N.C. Gen. Stat. § 14-87(a).

       North Carolina courts have interpreted § 14-87 as encompassing four elements: "(1) an

unlawful taking or an attempt to take personal property from the person or in the presence of another,

(2) by use or threatened use of a firearm or other dangerous weapon, (3) whereby the life of a person

is endangered or threatened" and (4) "the defendant had the intent to deprive the owner of his

property at the time of taking." State v. Kemmerlin, 356 N.C. 446, 573 S.E.2d 870, 889 (2002)

(citations omitted).




                                                 18
        Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 19 of 27




        Here, Cook argues that his prior common law robbery in North Carolina conviction does not

qualify as a "crime of violence" because the crime did not require the use of violent physical force

"capable of causing physical pain and injury to another person," e.g. administering poison.

        Fourth Circuit recognized that only minimal force is required to commit robbery against a

victim's resistance under a similarly-construed North Carolina statute. Because North Carolina

courts had upheld convictions for robbery by force where the defendant simply pushed the victim's

hand off a carton of cigarettes before stealing it, or where the defendant pushed the shoulder of a

store clerk, causing her to fall while he took possession of an item in the store, the minimum conduct

necessary "does not necessarily include the use, attempted use, or threatened use of' violent force

required by the ACCA elements clause. See Gardner at 803-804.

        A conviction might be a "crime of violence" if it "has as an element the use, attempted use,

or threatened use of physical force against the person of another," see id. at § 4B 1.2(a)(1) (the "force

clause" or "elements clause").

        The Guidelines commentary defines some ofthe enumerated offenses, but not all. "Robbery,"

for instance, is undefined.

        After Johnson was decided, the robberies had to fall under the "force clause" in order to

count as violent felonies. The Fourth Circuit said "to qualify as a categorical match with the force

clause, North Carolina common law robbery necessarily must have as an element the "use, attempted

use, or threatened use of physical force against the person of another." Instead, "physical force"

within the context of the ACCA means ''violent force -        that is, force capable of causing physical

pain or injury to another person." The Court focuses on "the minimum conduct necessary for a

violation" under state law, which is conduct to which there is a "realistic probability, not a theoretical


                                                   19
        Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 20 of 27




possibility," that a state would apply the law.

        For common law robbery, North Carolina courts have said that "although actual force implies

personal violence, the degree of force used is immaterial, so long as it is sufficient to compel the

victim to part with his property." Therefore, even the slightest contact can constitute the "violence"

necessary for a common law robbery conviction under North Carolina law.

       Because North Carolina "force" does not necessarily include the use, attempted use, or

threatened use of "force capable of causing physical pain or injury to another person," as required

by the force clause of the ACCA, the Fourth Circuit held that North Carolina common law robbery

is not a "violent felony" under the ACCA.

       Florida Robbery

       In United States v. Geozos, _F.3d_, 2017 WL 3712155 (9th Cir. 2017), the Ninth Circuit

hold that neither robbery, armed robbery, nor use of a firearm in the commission of a felony under

Florida law is categorically a "violent felony." We recognize that this holding puts us at odds with

the Eleventh Circuit, which has held, post-Johnson I, that both Florida robbery and (necessarily)

armed robbery are "violent felonies" under the force clause. See United States v. Lockley, 632 F.3d

1238, 1245 (11 th Cir. 2011) (robbery); see also United States v. Fritts, 841 F.3d 937, 942 (11 th Cir.

2016)("[W]e hold here that under Lockley . .. a Florida armed robbery conviction under § 812.13(a)

[sic] categorically qualifies as a violent felony under the ACCA's elements clause."), cert. denied,

137 S. Ct. 2264 (2017). But we are bound by our own precedent-including Parnell and

Strickland-which may differ from the Eleventh Circuit's interpretation. Moreover, we think that

the Eleventh Circuit, in focusing on the fact that Florida robbery requires a use of force sufficient ·

to overcome the resistance of the victim, has overlooked the fact that, if the resistance itself is


                                                  20
        Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 21 of 27




minimal, then the force used to overcome that resistance is not necessarily violent force. See

Montsdoca v. State, 93 So. 157, 159 (Fla. 1922) ("The degree of force used is immaterial. All the

force that is required to make the offense a robbery is such force as is actually sufficient to overcome

the victim's resistance."). The Ninth Circuit reversed the district court's order denying Defendant's

§ 225 5 motion and remand with instructions to vacate Defendant's sentence. Because Defendant has

already been in prison longer than the statutory maximum sentence for a non-ACCA-enhanced

conviction under 18 U.S.C. § 922(g)(l), see id. § 924(a)(2), the district court shall direct that

Defendant be released from custody immediately. The mandate shall issue forthwith.

        In summary, "force" (even when victim resists) under Florida statute can be committed by

minimal force, for example, by tug-of-war with victim over purse. Also, Florida armed robbery not

violent felony because weapon can be concealed during robbery. Therefore, none of the Florida

robbery convictions qualifies as a "violent felony" under the force clause, so the Johnson II error at

Diaz's sentencing was not harmless. Accordingly, Defendant is entitled to relief.

        A Robbery under North Carolina and Florida statutes can be a crime of violence only if"'the

least of th[ e] acts' criminalized" is sufficient to meet the guidelines' definition of a crime of

violence. See Moncrieffe v. Holder, 569 U.S. 184, 191(2013)(quoting Johnson v. United States, 559

U.S. 133, 137(2010)); see also, UnitedStatesv. Dahl, 833 F.3d345, 350 (3d Cir. 2016)(determining

'the least culpable conduct hypothetically necessary to sustain a conviction under the statute". United

States v. Wilson, 880 F.3d 80 (3 rd Cir. 2018).

       The Court also considered the government's alternative argument that attempted second

degree robbery was a "crime of violence" covered by Career Offender's residual clause, USSG §

4bl.2(a)(2). Because the government had conceded that the residual clause was vague under


                                                  21
       Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 22 of 27




Johnson I in the district court pre Beckles v. United States, 13 7 S. Ct. 886 (2017), the Court applied

the plain error standard of review to the government's argument. Under the plain error rule, the

Court held the government had not shown, or even argued, how a decision to let the defendant's

non-career offender enhanced sentenced stand "would impair the 'fairness, integrity, or public

reputation of judicial proceedings."

       Accordingly, Cook's prior conviction is indivisible and does not qualify as a career offender

predicate offense.

       See United States v. O'Connor, 874 F.3d 1147 (10 th Cir. 2017)- The Court held that

O'Connor's prior conviction for Hobbs Act robbery was not a "crime of violence" under the

Guidelines and vacated his sentence and remanded for resentencing.

       See also, United States v. Eason, et. al., (No. 16-15413) (11 th Cir. March 24, 2020)- These

consolidated direct criminal appeals each present the same issue: whether a conviction for Hobbs

Act robbery qualifies as a "crime ofviolence"underthe Sentencing Guidelines, U.S.S.G. § 4Bl.2(a).

After careful review, and with the benefit of oral argument, the Court concluded that the answer is

no. The Court vacated each defendant's sentence and remanded for further proceedings consistent

with this opinion.

       In this case, Cook asserts factual innocence of his sentence enhancement due to a change of

law. As such, Section 2255 is inadequate or ineffective because of: (1) the existence of new

interpretationofstatutorylawinSessionsv. Dimaya, 138 S. Ct.1204, 1223 (2018)and United States

v. Davis, 139 S. Ct. 2319, 2336 (2019), (2) which was issued after Cook had a meaningful time to

incorporate the new interpretation into his direct appeals or subsequent motions, (3) that is

retroactive, and (4) applies to the petition's merits such that it is more likely than not that no

reasonable trier of fact would have enhanced his sentence. See Wooten, 677 F. 3d at 307-08.

                                                 22
        Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 23 of 27




        Cook's sentence was driven by his sentencing enhancement under USSG § 4Bl.l. This

enhancements virtually increased his sentence. As such, because he is actually innocent of said

enhancements, he should be resentenced to a significantly less harsh sentence.

        Dimaya and Davis are both new interpretations of statutory law. Courts have disagreed on

whether the unconstitutionality of§ 924(c)(3)(B) is a right "newly recognized by the Supreme

Court," as well as whether that right has been made retroactively applicable. Under Johnson v.

United States, 13 5 S. Ct. 25 51 (2015), several courts, including the Fourth, Sixth and Tenth Circuits,

ruled that the Supreme Court had not created a new right on which the movants appealing

convictions unrelated to the ACCA could rely.

       Here, Cook's robbery convictions are not "violent felonies." See United States v. Davis, 139

S. Ct. 2319, 2336 (2019), holding that§ 924(c)(3)(B) is unconstitutionally vague. The Court refers

to this clause as the "risk-of-force clause."

        According to Johnson, "[t]wo features of the residual clause conspire to make it

unconstitutionally vague."

        The first feature is what is called the "ordinary case" analysis required under ACCA: in order

to detennine whether a given crime is a "violent felony," a court has to disregard the facts of the

specific case before it, and consider only the "ordinary," or typical, case of the crime that the

defendant was convicted of. For example, if a defendant was convicted of obstruction ofjustice, and

his actual conduct involved stabbing a witness to death, the court cannot rule that the defendant

committed a "violent felony" merely because this particular case involved a stabbing. Instead, the

court is required to decide whether a "typical" obstruction of justice crime involves stabbing, or

some other conduct with a "serious potential risk of physical injury." The reverse is also true: just

because a defendant happened to commit a crime in a peaceful and non-violent manner in a case

                                                  23
        Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 24 of 27




does not affect the court's decision on whether the crime is a "violent felony." In all cases, the court

can only consider whether the "typical" or "ordinary" case of the crime meets the "serious potential

risk of physical injury" standard.

        ACCA's second problematic feature is the uncertainty about how much risk is enough for

a crime to count as a "serious potential risk." Even if data about an "ordinary case" is available, it

is not at all clear if a crime that has, say, a 10% chance of causing permanent disfigurement in a

victim is a "serious potential risk for physical injury." What about a crime with a 1% chance for

death? And would this crime have a greater or lesser potential risk for physical injury than the crime

with the 10% chance of permanent disfigurement? Although it is not uncommon for the law to

sometimes rely on imprecise standards to judge real-world facts (consider, for example, imprecise

standards like "reasonable person," or "material fact"), ACCA pairs an imprecise standard with a

judicially imagined "ordinary case." That pairing, according to the Supreme Court, is what renders

ACCA unconstitutionally vague.

        Accordingly, if conduct that would be a robbery is not a "crime of violence" under §

4Bl.2(a)'s enumerated or force clauses, then robbery is not a "crime of violence" under the

Guidelines. This is so even when the defendant's actual conduct leading to the underlying robbery

conviction would satisfy the § 4Bl.2(a) definitions. "[T]he mismatch of elements saves the

defendant from an [enhanced] sentence," Mathis v. United States, -U.S.--, 136 S.Ct. 2243,

2251, 195 L.Ed.2d 604 (2016), because "[t]he key is elements, not facts," Descamps, 133 S.Ct. at

2283.




                                                  24
        Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 25 of 27




       a.      Enumerated Clause

       Applying the categorical approach to the enumerated offense clause, we compare the

elements of the defendant's crime of conviction-here, First Degree robbery-with the elements of

any potentially applicable § 4B 1.2(a)(2) enumerated offenses-here, robbery and extortion-to see

if they match. See, Mathis, 136 S.Ct. at 2248-49; Titties, 852 F.3d at 1265.6 If the Guidelines do not

supply a definition of the enumerated offense, as here with robbery, we must determine its generic

definition by considering "a wide range of sources, including federal and state statutes, the Model

Penal Code, dictionaries, and treatises." United States v. Rivera-Oros, 590 F.3d 1123, 1126-27 (10th

Cir. 2009). If the scope of conduct covered by the elements of First Degree robbery-not the facts

underlying Cook's conviction-is broader than what the enumerated offense definition would cover,

the "crime of violence" sentencing enhancement is not valid under that clause. See Titties, 852 F.3d

at 1265-66.

       b.      Force Clause

       Under the force clause, we analyze whether the statute underlying the conviction "has as an

element the use, attempted use, or threatened use of physical force against the person of another."

USSG § 4Bl.2(a)(l) (emphasis added); see United States V. Aparicio Soria, No. 12-4603 (4th Cir.

2013); United States v. Wright, 957 F.2d 520, 521 (8 th Cir. 1992). If the statute criminalizes only

conduct that fits within the force clause, then a sentencing enhancement is valid. See United States

v. Diaz-Ibarra, 522 F.3d 343,348 (4 th Cir. 2008) (applying the categorical approach to determine

whether a prior conviction fit within the force clause and thus warranted a sentencing enhancement).

But if the First Degree robbery statute covers conduct that falls outside the force clause-such as

threatening property rather than "the person of another"-then First Degree robbery is not


                                                 25
        Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 26 of 27




categorically a crime of violence under that clause.

        Because robbery is not categorically a crime of violence, Cook's robbery convictions do not

qualify as predicate offenses under the career offender guideline.

        In 2005, the Supreme Court decided that "If the criminal statute is overbroad and prohibits

both qualifying and non-qualifying conduct, the court must evaluate the character ofthe prior offense

to determine whether it supports the enhancement." Id. When considering the character of the prior

offense, the court's inquiry is "limited to the terms of the charging document, the terms of a plea

agreement or transcript of colloquy between judge and defendant in which the factual basis for the

plea was confirmed by the defendant, or to some comparable judicial record of information." See

Shepard v. United States, 544 U.S. 13, 26, 125 S.Ct. 1254, 161 L. Ed. 2d 205 (2005). Since the

government's failure to develop the underlying record as to the factual basis upon which the

conviction rests, it is now prohibited by the Court's "second bite at the apple" dicta, to now present

what is commonly known as "Shepard' approved documents, and, therefore this Court is left with

no other option but to conclude; that is, for the purpose of this proceeding, that the prior felony

conviction for First Degree robbery does not qualify as a crime of violence.

        Thus, statutes that criminalize conduct falling short of Johnson's "violent force" do not

qualify as crimes of violence under USSG § 2K2.l(a)(4)(A). Cook's North Carolina and Florida

robbery statutes are indivisible and does not necessarily require the use of violent force as one of its

elements.

        Absent the career offender enhancement, Cook's Total Offense Level would be 19 and his

Criminal History Category would be IV, which establishes a guideline range of 46 to 57 months'

imprisonment. Finally, Cook asserts that the increase in the calculation ofhis sentencing range based


                                                  26
             Case 5:20-cv-03115-JWL Document 1-1 Filed 04/20/20 Page 27 of 27

I',



      on the career offender enhancement, resulted in a longer sentence. If so, this could be deemed a

      miscarriage of justice.

                                             VI. CONCLUSION

             For the above and foregoing reasons, it is equitable that Cook be resentenced without the

      career offender enhancement, in view of the fact that his robbery convictions does not qualify as

      predicate offense under the career offender guideline. In the alternative, an evidentiary hearing

      should be held so that Cook may further prove his meritorious ground for relief, resolve any disputed

      facts, and expand an incomplete record.

                                                            Respectfully submitted,    ~




                      #j
      Dated: Aprill, 2020.
                                                            HORACE COOK
                                                            REG. NO. 01046-104
                                                            USP LEAVENWORTH
                                                            U.S. PENITENTIARY
                                                            P.O. BOX 1000
                                                            LEAVENWORTH, KS 66048
                                                            Appearing Pro Se




                                                       27
